Citation Nr: 0524508	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected disability pension benefits.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from  January 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 RO rating decision which denied 
entitlement to a permanent and total disability rating for 
non-service-connected disability pension purposes. 


FINDINGS OF FACT

1.  The veteran is 53 years old and a college graduate.  He 
last worked in 1999, part time, in education.  

2.  The veterans' claimed disabilities include quintuple 
coronary artery bypass graft, midsternotomy, coronary artery 
disease, and atherosclerosis, evaluated as 30 percent 
disabling; moderate lumbar spondylosis, evaluated as 20 
percent disabling; non-insulin dependent diabetes mellitus, 
evaluated as 20 percent disabling; high blood pressure, 
evaluated as 10 percent disabling; depressive disorder, 
evaluated as 10 percent disabling; and refractive error with 
astigmatism, evaluated as 0 percent disabling.  The combined 
rating is 60 percent.

3.  The veteran does not have one non-service-connected 
disability ratable at 60 percent or more, or a single 
disability rated at 40 percent or more with additional non-
service-connected disabilities to bring the combined rating 
to 70 percent or more.

4.  The veteran' disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful position.

5.  The veteran is not unemployable by reason of disability, 
age, education, and occupational history.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
pension have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 
4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
that is necessary to substantiate the claim; that VA will 
seek to provide; and that the claimant is expected to 
provide.  In the present case, the Board finds that the VCAA 
notice requirements have been satisfied with respect to the 
veteran's claim as the RO sent him notice letters in October 
2002, June 2003, and October 2003, as well as a statement of 
the case in April 2004.  Any defect with regard to the timing 
and content of the notices to the veteran was harmless 
because of the thorough and informative notices provided 
throughout the adjudication of the claims.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has satisfied 
its "duty to notify" the veteran.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that VA has obtained 
VA treatment records for the veteran, per his instructions.  
With regard to a VA examination, the Board notes that the 
veteran underwent several VA examinations in 2002 and a VA 
cardiology examination in 2004.  Since the 2002 VA 
examination examinations, the only disability that the 
veteran claimed had worsened was his cardiac disability, and 
therefore, that was the only follow-up examination he 
underwent in 2004.  There is no indication from the veteran 
or the record that his other disabilities have worsened since 
2002, and therefore, the Board finds that additional VA 
examinations are not necessary.  Thus, the Board finds that 
VA has satisfied the duty to assist the veteran in this 
matter.

The Merits of the Claim

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct. 38 
U.S.C.A. 
§ 1521(a); 38 C.F.R. § 3.342(a) (2000). There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation. 
38 C.F.R. § 3.340(a)(1). A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person. 38 C.F.R. § 3.340(b); see 38 
U.S.C.A. § 1502(a) (defining permanent and total disability); 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

Total permanent disability for pension purposes is determined 
under three separate regulations. Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment. 38 U.S.C.A. § 1502. However, if there is only one 
disability under these circumstances, it must be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to seventy percent or more. If 
the veteran is considered permanently and totally disabled 
under these criteria, he is then awarded a 100 percent 
schedular evaluation for pension purposes. 38 C.F.R. §§ 
4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis. Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes. 38 
C.F.R. §§ 3.321(b)(2), 4.17(b).

The veteran's disabilities include quintuple coronary artery 
bypass graft, midsternotomy, coronary artery disease, and 
atherosclerosis, evaluated as 30 percent disabling; moderate 
lumbar spondylosis, evaluated as 20 percent disabling; non-
insulin dependent diabetes mellitus, evaluated as 20 percent 
disabling; high blood pressure, evaluated as 10 percent 
disabling; depressive disorder, evaluated as 10 percent 
disabling; and refractive error with astigmatism, evaluated 
as 0 percent disabling.  Applying the evaluations assigned to 
the Combined Ratings Table at 38 C.F.R. § 4.25, the Board 
finds that the veteran's nonservice-connected disabilities 
warrant a 60 percent combined evaluation.  

The veteran's service from January 1972 to January 1974 was 
entirely within the period designated by Congress as the 
Vietnam Era, which is more than 90 days during a period of 
war as required in 38 U.S.C.A § 1521(j)(1). 38 U.S.C. § 
101(29); 38 C.F.R. § 3.2(f).  The Board now proceeds to 
consider the appropriate evaluation of the veteran's 
disabilities, for the purpose of ascertaining his entitlement 
to non-service-connected pension benefits.

Quintuple coronary artery bypass graft, midsternotomy, 
coronary artery disease, and atherosclerosis

The veteran's cardiac disability is rated as 30 percent 
disabling pursuant to Diagnostic Code 7017.  38 C.F.R. 
§ 4.104, Diagnostic Code 7017.  In order for an increased 
rating to be assigned there would have to be a showing of 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, 
Diagnostic Code 7017.  

On VA examination in November 2003 it was noted that the 
veteran had normal left ventricular function studies.  He 
underwent coronary artery bypass graft surgery, times five, 
in May 2003, and subsequent testing, in June 2003, showed 
that the veteran had a workload of 7.2 METs which resulted in 
the symptoms listed above.  Additionally post-surgical 
testing in May 2003 showed that he had an ejection fraction 
of 60 to 65 percent.  There was no evidence of congestive 
heart failure noted.  

The veteran has most recently contended that because he 
underwent open heart surgery, his cardiac disorder has per 
force worsened to the point where it should be evaluated as 
more severe, and he should be entitled to non-service-
connected pension benefits.  

While the record confirms he underwent quintuple coronary 
artery bypass graft surgery in May 2003, post-operative 
treatment records show he had a good recovery with no 
complications.  In June 2003 he reported feeling better after 
surgery and having no symptoms.  He was performing all his 
self care activities and was able to do some household 
chores.  It was noted that he was very active and had high 
goals in his recuperation process, and was a good candidate 
for cardiac rehabilitation.  He started an occupational 
therapy cardiac group, and was found to be alert, 
communicative, and motivated toward the education process.  
Accordingly, after reviewing the objective medical evidence 
of record, the Board finds that there is no evidentiary basis 
for the assignment of a rating in excess of 30 percent for 
the veteran's cardiac disease.  

Moderate lumbar spondylosis

A 20 percent rating has been assigned for the veteran's 
moderate lumbar spondylosis, pursuant to Diagnostic Code 
5292.  During the course of this appeal, the rating criteria 
for spine disorders were changed effective September 26, 
2003. See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)). The new criteria are only applicable to 
the period of time since their effective date.  See 
VAOPGCPREC 3-2000.

Under the old rating criteria, limitation of motion of the 
lumbar spine was rated as 20 percent disabling when moderate 
and 40 percent disabling when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  A 40 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
to 30 degrees or less; or, there is favorable ankylosis of 
the entire thoracolumbar spine.  

On VA examination of the spine in 2002, the veteran 
complained of low back pain with occasional severe low back 
pain when sitting a long time or walking uphill.  Objective 
examination showed that he had forward flexion to 75 degrees 
and backward extension to 30 degrees, with painful motion on 
the last degree of range of motion.  There was moderate 
tenderness to palpation of lumbar vertebral muscles.  The 
diagnoses included lumbar paravertebral myositis; 
straightening of the lumbar lordosis due to muscle spasms, 
and mild to moderate degenerative joint disease of the 
lumbosacral spine.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.

A review of the objective evidence of record does not show 
that the veteran has severe limitation of motion, flexion of 
30 degrees or less, or favorable ankylosis of the lumbar 
spine.  While the veteran does have some limitation of motion 
of the low back, with pain at the end ranges of motion, even 
with consideration of the pain and functional limitations, 
the criteria for a rating in excess of 20 percent have not 
been met.  Any functional limitations due to pain are 
assessed in assigning the appropriate percentage rating under 
the either the old or new criteria.  Accordingly a rating in 
excess of 20 percent for the veteran's low back disability is 
not warranted.





Non-insulin dependent diabetes mellitus

The veteran's diabetes mellitus is rated under Diagnostic 
Code 7913, which provides for a 20 percent rating for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  A rating 
of 40 percent is assigned when insulin, a restricted diet, 
and regulation of activities are required.  38 C.F.R. § 
4.119, Diagnostic Code 7913.  The record reflects that the 
veteran takes oral medication for his diabetes mellitus, 
including glyburide and metformin.  With regard to a 
restricted diet, on VA examination in 2002 it was noted that 
the veteran reported he did not follow a diabetic diet 
strictly.  There is, however, no evidence, and no assertion 
by the veteran, that his activities have been regulated due 
to his diabetes mellitus.  

On VA examination in 2002 it was noted that there were no 
restrictions of activities.  Thus, the Board concludes that a 
review of the evidence of record shows no basis for the 
assignment of a rating in excess of 20 percent for the 
veteran's diabetes mellitus.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  

High blood pressure

The veteran's hypertension has been assigned a 10 percent 
rating under Diagnostic Code 7101.  Pursuant to that 
Diagnostic Code, a 10 percent rating is warranted for 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or as a minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted for 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

A review of the VA examinations and the VA and private 
treatment records shows that the veteran has consistently 
been prescribed medication to control his blood pressure, but 
does not show that the veteran has had diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  The highest systolic and diastolic pressures of 
record for the veteran were in May 2002 when he had a blood 
pressure reading of 160/90.  Thus, the Board concludes that 
there is no basis in the evidence of record for the 
assignment of a rating in excess of 10 percent for the 
veteran's blood pressure.

Depressive disorder

The veteran's depressive disorder has been rated as 10 
percent disabling pursuant to Diagnostic Code 9434.  Under 
Diagnostic Code 9434, an increased rating of 30 percent is 
warranted for a major depressive disorder manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A review of the VA psychiatric examination in November 2002 
and VA treatment records does not show any evidence that the 
veteran's depressive disorder affects his employability, and 
while there was a notation that he was slightly depressed on 
VA examination, there has been no showing of the symptoms 
required for a 30 percent rating, including anxiety, 
suspiciousness, panic attacks, sleep impairment or memory 
loss; nor has there been a showing of similar symptoms.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  The evidence of 
record clearly does not support the assignment of a rating in 
excess of 10 percent for a depressive disorder.

Refractive error with astigmatism

On VA examination in November 2002 the veteran complained of 
astigmatism and myopia.  The RO included refractive error 
with astigmatism in the list of the veteran's non-service-
connected disabilities.  Such findings, however, are 
considered to be congenital and developmental in nature and 
to not be disabilities for VA compensation or pension 
purposes,  Moreover, the veteran's need for corrective lenses 
for normal vision is not considered to interfere with 
employability, nor has the veteran made any such assertion.  
Accordingly, a compensable rating for the veteran's 
refractive error with astigmatism is not warranted.  

Analysis

In light of the above findings, it is evident that the 
veteran does not have a single disability that is totally 
disabling.  After using the combined rating schedule set 
forth at 38 C.F.R. 4.25, the veteran's non-service-connected 
disabilities are not more than 60 percent disabling.  
Therefore, the veteran does not objectively warrant a 
permanent and total disability evaluation for pension 
purposes.  38 U.S.C.A. 1502(a)(1); 38 C.F.R. 4.16.

As noted, the veteran has most recently contended that he 
should be entitled to non-service-connected pension benefits 
essentially based on his open heart surgery that he underwent 
in May 2003, claiming that his non-service-connected 
disability had worsened.  This contention, however, has no 
bearing upon application of the rating schedule as it would 
apply to a disability in question.  See Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992); (VA must only consider the factors as 
enumerated in the rating schedule). 

There is no medical or other objective evidence that the 
veteran currently is unemployable due to his cardiac disease.  
In fact, the medical evidence of record shows that the 
veteran has been feeling well and doing well since his open 
heart surgery in May 2003.  A VA examiner in 2004 noted that 
there was no limitation on the veteran's usual activities.  
While the veteran's cardiac condition required that he be 
admitted to the hospital in May 2003 to undergo a quintuple 
coronary artery bypass, no complications have been noted and 
his recovery has been uneventful.  Objectively, the October 
2004 VA examination showed that the veteran's cardiac 
examination was essentially within normal limits. 
Furthermore, his other disabilities, have not been shown to 
cause any significant impairment in his functioning.  

The veteran in this case is 53 years old and has a college 
degree.  On his initial application for pension benefits in 
September 2002, he reported he last worked in 1999, part 
time, in "education".  In a July 2003 employer's statement, 
it was noted that the veteran worked for the Interamerican 
University of Puerto Rico, Guayama Campus as a part time 
lecturer in the Department of Education and Social Sciences.  
It was noted that part time faculty is contracted by the 
semester and this depends on the needs of the department.  
The veteran had contracts from January to March 1998, from 
August to December 1998, and from August to December 1999.  
Submitted in October 2003 by the veteran was an Income-Net 
Worth and Employment Statement (VA Form 21-527) in which the 
veteran indicated that he last worked in 1998, and that prior 
to that he worked for three years, part time, as a teacher's 
assistant.  

The veteran has essentially submitted no evidence to support 
his claim that he is unable to work due to his disabilities.  
He first filed for pension benefits in September 2002, 
claiming he was unable to work due to the following 
disabiities:  nervous condition, diabetes, heart condition, 
back condition, vision problems, and "others".  He also 
cited another disability, which appears to be 
"hipstercion".  When he filed another claim for non-
service-connected pension benefits in May 2003, he 
essentially contended that he should be entitled to such 
benefits because his heart problems had worsened and he had 
undergone open heart surgery.  

The evidence of record indicates that the veteran has 
education, training, and experience to obtain employment and 
that he is physically and mentally able to work.  There is no 
objective evidence to the contrary.  The veteran has held 
part time employment positions in the past, as a teacher's 
assistant, until 1999.  He did not undergo open heart surgery 
until 2003, and he has submitted no evidence, other than his 
own contentions, to show he was unable to work after 1999 due 
to his disabilities.  In consideration of his work history, 
his age, and his education, the Board finds that there has 
been no showing that he is precluded from employment.

Having considered the combined effect of disability, age, 
education, and occupational history, the Board concludes that 
the preponderance of the evidence is against an award of a 
permanent and total disability evaluation for pension 
purposes under 38 C.F.R. §§ 3.321(b)(2); 4.17(b), on an 
extraschedular basis.

The Board has considered 38 U.S.C.A. § 5107(b), but it does 
not find that there is relative equipoise of the evidence 
such that doubt must be resolved in the veteran's favor.  
Thus, the preponderance of the evidence is against the 
veteran's claim, and the Board concludes that a permanent and 
total disability evaluation for pension purposes is not 
warranted.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

A permanent and total disability rating for non-service-
connected disability pension benefits is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


